DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: October 4, 2021.
Claims 1-12, 14-22 and 24-26 are currently pending. Claims 1, 3, 6, 8, 10-12, 15 and 18-21 have been amended.  Claims 13 and 23 are canceled.  Claims 25 and 26 are new.

Response to Arguments
Claim Rejections – 35 USC §102
Applicant’s arguments, see REMARKS pages 8-9, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlson et al. 2016/0312602.

Claim Rejections – 35 USC §103
Applicant’s arguments, see REMARKS pages 9-10, with respect to the rejection(s) of claim(s) 7 and 22 under 35 USC § have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlson et al. 2016/0312602.
Regarding applicant’s argument to claims 4 and 16, see REMARKS page 10, further clarification of the rejection is made by the examiner here.  The prior art Filippov is used in the rejection of these claims and Filippov teaches that saturation profiles are made by one skilled in the art from the PLT log data (see Fig. 3 and para [0054]).  A saturation profile of the water along the length of the wellbore is made by one skilled in the art (see para [0050 and 0053]).  This saturation profile of the water has a magnitude (the water at a particular point along the length of the wellbore; para [0050 and 0053]) and a direction of flow (the direction component being indicative of a direction of flow of the water through the target (para [0050 and 0053]).
With the argument made by the examiner above, the rejection of claims 4 and 16 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “a sleeve” in line 2.  This limitation appears to be referring back to the “sleeve” limitation found in claim 1 line 9.  Thus, the limitation in claim 6 should be changed to “the sleeve”.  Also, the limitation in claim 6 does not match in naming as the limitation in claim 1.  Claim 1 recites the limitation “an interior sleeve” while claim 6 recites the limitation “a sleeve”, these limitations should match in their naming.
Claim 18 recites the limitation “a sleeve” in lines 1-2.  This limitation appears to be referring back to the “sleeve” limitation found in claim 12 line 10.  Thus, the limitation in claim 18 should be changed to 
Claim 26 recites the limitation “PCB” in line 1.  This limitation is an acronym and must be fully spelled out in the first appearance of the limitation.  In this case, claim 26 is does not depend on claim 25 (which is the first appearance of the limitation “PCB”), thus the limitation in claim 26 needs to be fully spelled out.  It also appears that claim 26 is meant to be a dependent claim of claim 25.
Claim 26 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a transceiver and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9, 12, 14, 17, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Huh et al. WO2015/200789A1 (called Huh hereinafter and previously cited) in view of Carlson et al. 2016/0312602 (called Carlson hereinafter and newly cited).

Regarding independent claim 1, Huh teaches a system (Abstract) comprising: magnetic field detectors for spatial distribution across a dimension of a target (pg. 19 lines 7-19 “magnetic tunnel junction magnetometers”, “coil magnetic field sensors”; pg. 28 lines 3-5; pg. 29 line 23 to pg. 30 line 11; Figures 7 and 14, element 700) containing both a hydrocarbon and a mixture comprised of water and hydrophilic magnetic nanoparticles (pg. 14 lines 4-6; pg. 16 lines 21-28: “liquid carrier fluid”, “aqueous solutions”, “water”; pg. 14, lines 19-22: the hydrophilic nanoparticles are the iron oxide nanoparticles; pg. 23 lines 14-17), the magnetic field detectors being configured to detect a magnetic field associated with the hydrophilic magnetic nanoparticles (pg. 19 lines 7-19; pg. 28 lines 3-5; pg. 29 lines 23 to pg. 30 line 11; Figures 7 and 14); and 
a data processing system to determine a saturation profile of the target based on the magnetic field (pg. 3 lines 18-27: “processing the magnetic response signal can comprise mapping the oil/water interfaces, oil saturation distribution, evolution of oil distribution/displacement, or combinations thereof”; pg. 20 lines 13-24). 
Huh fails to teach where the magnetic field detectors include a plurality of devices placed at discrete points on or in an interior sleeve of the target.
Carlson teaches, in Figure 2 and 4, where the magnetic field detectors (sensor stack 80; para [0032]) include a plurality of devices (multiple sensors 82) placed at discrete points on or in an interior sleeve (sleeve 40; para [0026]) of the target.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh with the sensor stack and sleeve as described by Carlson for the purpose of using magnetic sensors to measure a structure within a well while improving the accuracy of measurements by having a plurality of sensors detecting the structure.

Regarding claim 2, Huh and Carlson teach the system of claim 1, Huh further teaches where the data processing system is configured to perform operations comprising: obtaining first data based on the magnetic field, the first data representing a magnitude of the magnetic field and a direction of the magnetic field (Fig. 7; pg. 3 lines 18-27; magnetic response signal would contain the magnitude and 

Regarding claim 5, Huh and Carlson teach the system of claim 1, Huh further teaches where the saturation profile comprises a temporal component and a spatial component, the temporal component being indicative of a duration of at least part of the spatial component (pg. 20 lines 15-18: the magnetic response signal can comprise mapping the location, evolution, or combinations thereof). 

Regarding claim 9, Huh and Carlson teach the system of claim 1, Huh further teaches where the magnetic field detectors comprise inductively-coupled coil arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14). 

Regarding independent claim 12, Huh teaches a method of generating a saturation profile of a target containing a hydrocarbon (pg. 8 lines 20-24; pg. 20 lines 20-24), the comprising: 
forcing, through the target, a mixture comprised of water and hydrophilic magnetic nanoparticles to produce, within the target, a distribution of the mixture and the hydrocarbon (pg. 14 lines 4-6; pg. 16 lines 21-28: “liquid carrier fluid”, “aqueous solutions”, “water”; pg. 14, lines 19-22: the hydrophilic nanoparticles are the iron oxide nanoparticles; pg. 23 lines 14-17); 
detecting, by magnetic field detectors, a magnetic field associated with the hydrophilic magnetic nanoparticles within the target (pg. 19 lines 7-19 “magnetic tunnel junction magnetometers”, “coil magnetic field sensors”; pg. 28 lines 3-5; pg. 29 line 23 to pg. 30 line 11; Figures 7 and 14, element 700); and 
generating the saturation profile of the target based on the magnetic field, the saturation profile representing at least part of the distribution (pg. 3 lines 18-27: “processing the magnetic response signal can comprise mapping the oil/water interfaces, oil saturation distribution, evolution of oil distribution/displacement, or combinations thereof”; pg. 20 lines 13-24). 

Carlson teaches, in Figure 2 and 4, where the magnetic field detectors (sensor stack 80; para [0032]) include a plurality of devices (multiple sensors 82) placed at discrete points on or in an interior sleeve (sleeve 40; para [0026]) of the target.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh with the sensor stack and sleeve as described by Carlson for the purpose of using magnetic sensors to measure a structure within a well while improving the accuracy of measurements by having a plurality of sensors detecting the structure.

Regarding claim 14, Huh and Carlson teach the method of claim 12, Huh further teaches where generating the saturation profile is performed using a data processing system and comprises: obtaining first data based on the magnetic field, the first data representing a magnitude of the magnetic field and a direction of the magnetic field (Fig. 7; pg. 3 lines 18-27; magnetic response signal would contain the magnitude and direction of the magnetic field); processing the first data to determine the saturation profile; and outputting second data representing the saturation profile (pg. 3 lines 18-27; processing the magnetic response signal results in a mapping of the target). 

Regarding claim 17, Huh and Carlson teach the method of claim 12, Huh further teaches where the saturation profile comprises a temporal component and a spatial component, the temporal component being indicative of a duration of at least part of the spatial component (pg. 20 lines 15-18: the magnetic response signal can comprise mapping the location, evolution, or combinations thereof). 

Regarding claim 24, Huh and Carlson teach the method of claim 12, Huh further teaches further comprising: performing a correlation process based on the magnetic field to determine at least one of a direction that fluid is traveling through the core, a speed at which the fluid is traveling through the core, or a content of the fluid contained in an area of the core (pg. 29 lines 23-30; determines the presence of oil in the fluid), at least some of the fluid comprising the mixture. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson and further in view of Iftime et al. 2012/0235074 (called Iftime hereinafter and newly cited).

Regarding claim 3, Huh and Carlson teach the system of claim 1, Huh further teaches where the data processing system is configured to determine, as part of the saturation profile, relative amounts of the hydrocarbon and the water across a dimension of the target (pg. 20 lines 22-24). 
Huh and Carlson fail to teach wherein the mixture contains between about 0.2 percent-by-weight (wt%) and about 0.3 wt% of hydrophilic magnetic nanoparticles.
Iftime teaches wherein the mixture contains about 0.5 percent-by-weight (wt%) of hydrophilic magnetic nanoparticles (para [0068]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the magnetic nanoparticle percentage in a mixture as described by Iftime for the purpose of having coated magnetic nanoparticles that eliminate potential ignition of the nanoparticle when exposed to oxygen in a ambient environment.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have wherein the mixture contains between about 0.2 percent-by-weight (wt%) and about 0.3 wt% of hydrophilic magnetic nanoparticles.  Since Iftime teaches that the weight percent of the magnetic nanoparticles in the mixture can be outside of the stated ranges, thus one skilled in the art would be able to adjust the amount of magnetic nanoparticles is in the mixture to suit their needs.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson and further in view of Filippov et al. 2018/0196897 (called Filippov hereinafter).

Regarding claim 4, Huh and Carlson teach the system of claim 1, but fails to teach where the saturation profile comprises a magnitude component and a direction component, the magnitude 
Filippov teaches where the saturation profile (para [0050 and 0053]; a saturation profile of the water along the length of the wellbore is made) comprises a magnitude component (para [0050 and 0053]; indication of water at a particular length of the wellbore) and a direction component (para [0050 and 0053]; the length of the wellbore), the magnitude component being indicative of an amount of water in the target (para [0050 and 0053]) and the direction component being indicative of a direction of flow of the water through the target (para [0050 and 0053]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the saturation profile as described by Filippov for the purpose of determining the water/porosity content of a sample while improving the measuring accuracy of the sample formation properties.

Regarding claim 16, Huh and Carlson teach the method of claim 12, but fails to teach further comprising where the saturation profile comprises a magnitude component and a direction component, the magnitude component being indicative of an amount of water in the target and the direction component being indicative of a direction of flow of the water through the target.
Filippov teaches where the saturation profile (para [0050 and 0053]; a saturation profile of the water along the length of the wellbore is made) comprises a magnitude component (para [0050 and 0053]; indication of water at a particular length of the wellbore) and a direction component (para [0050 and 0053]; the length of the wellbore), the magnitude component being indicative of an amount of water in the target (para [0050 and 0053]) and the direction component being indicative of a direction of flow of the water through the target (para [0050 and 0053]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the saturation profile as described by Filippov for the purpose of determining the water/porosity content of a sample while improving the measuring accuracy of the sample formation properties.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson and further in view of Maucec et al. 2014/0021345 (called Maucec hereinafter and newly cited).

Regarding claim 6, Huh and Carlson teach the system of claim 1, Huh further teaches where the target is a core of a reservoir formation comprised of porous rock, the core being held by a core holder; and where the magnetic field detectors are on the core holder (Figures 7 and 14, sample 702; pg. 29 line 27-30: “samples-in-coils” systems and the sample would be help by a core/sample holder). 
Huh and Carlson fail to teach where the target is surrounded by a sleeve and a frame that are spaced with an annulus; where the annulus is filled with a confining liquid; and where the sleeve provides a seal around the core.
Maucec teaches, in Figure 1, where the target (140) is surrounded by a sleeve (120) and a frame (104) that are spaced with an annulus (para [0053]; annular space between 120 and 104); where the annulus is filled with a confining liquid (para [0053]); and where the sleeve provides a seal around the core (para [0053]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the core sample holding structure as described by Maucec for the purpose of reducing the amount of attenuation when trying to image or track tagged fluid within the core sample, thus improving accuracy of measurements.

Regarding claim 18, Huh teaches the method of claim 12, and further teaches where the target is a core of a reservoir formation comprised of porous rock, the core being held by a core holder; and where detecting is performed by magnetic field detectors are on the core holder (Figures 7 and 14, sample 702; pg. 29 line 27-30: “samples-in-coils” systems and the sample would be help by a core/sample holder).
Huh and Carlson fail to teach where the target is surrounded by a sleeve and a frame that are spaced with an annulus; where the annulus is filled with a confining liquid; and where the sleeve provides a seal around the core.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the core sample holding structure as described by Maucec for the purpose of reducing the amount of attenuation when trying to image or track tagged fluid within the core sample, thus improving accuracy of measurements.


Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson and further in view of Maroy et al. 6586371 (called Maroy hereinafter and previously cited).

Regarding claim 7, Huh and Carlson teach the system of claim 1, but fails to teach where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon. 
Maroy teaches where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon (Abstract; Column 1 lines 60-67).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the water-based fluid as described by Maroy for the purpose of improving the optimizing recover of fluids contained in reservoirs.

Regarding claim 22, Huh and Carlson teach the method of claim 12, but fails to teach where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon. 
Maroy teaches where the hydrophilic magnetic nanoparticles have a stronger affinity with the water than with the hydrocarbon (Abstract; Column 1 lines 60-67).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the water-based fluid .

Claims 10-11, 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson and further in view of Duric et al. 2009/0184706 (called Duric hereinafter and newly cited).

Regarding claim 10, Huh and Carlson teach the system of claim 1, Huh further teaches where the magnetic field detectors comprise magnetometers arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14; pg. 19 lines 10-15). 
Huh and Carlson fail to teach where magnetometers include complementary metal-oxide semiconductor (CMOS).
Duric teaches where magnetometers include complementary metal-oxide semiconductor (CMOS) (para [0021]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the TMR sensor using CMOS circuitry as described by Duric for the purpose of reduce complexity of the circuit design while reducing the size of the components needed.

Regarding claim 11, Huh, Carlson and Duric teach the system of claim 10, Huh, Carlson and Duric further teaches where the CMOS magnetometers are configured to determine, based on the magnetic field, a magnetic field strength vector in three dimensions, the magnetic field strength vector representing changes in magnetic field strength across the target (Huh; pg. 19 lines 7-19; three-axis magnetometers are a common magnetic field sensors that one skilled in the art would know about and apply it to detect the magnetic response signal of the target); where the CMOS magnetometers operate based upon the principle of tunneling magneto-resistance (TMR) (Duric; para [0021]); and where magnetic fields detected by two or more neighboring CMOS magnetometers are correlated using a 

Regarding claim 20, Huh and Carlson teach the method of claim 18, Huh further teaches where the magnetic field detectors comprise magnetometers arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14; pg. 19 lines 10-15). 
Huh and Carlson fail to teach where magnetometers include complementary metal-oxide semiconductor (CMOS).
Duric teaches where magnetometers include complementary metal-oxide semiconductor (CMOS) (para [0021]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the TMR sensor using CMOS circuitry as described by Duric for the purpose of reduce complexity of the circuit design while reducing the size of the components needed.

Regarding claim 21, Huh, Carlson and Duric teach the method of claim 20, Huh, Carlson and Duric further teaches where the CMOS magnetometers are configured to determine, based on the magnetic field, a magnetic field strength vector in three dimensions, the magnetic field strength vector representing changes in magnetic field strength across the target (pg. 19 lines 7-19; three-axis magnetometers are a common magnetic field sensors that one skilled in the art would know about and apply it to detect the magnetic response signal of the target); where the CMOS magnetometers operate based upon the principle of tunneling magneto-resistance (TMR) (Duric; para [0021]); and where magnetic fields detected by two or more neighboring CMOS magnetometers are correlated using a computer-implemented process (Carlson; para [0036], the sensors are compared to each other to estimate the size and position of the tool string or pipe).  

Regarding claim 25, Huh, Carlson and Duric teach the system of claim 11, Duric further teaches where the magnetic field detectors are mounted on a flexible printed circuit board (PCB) on the sleeve (para [0021]; integrated circuit or CMOS circuitry which PCB is commonly used by one skilled in the art).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson and further in view of Miyamoto et al. 2013/0293026 (called Miyamoto hereinafter and newly cited).

Regarding claim 19, Huh and Carlson teach the method of claim 18, Huh further teaches where the magnetic field detectors comprise inductively-coupled coil arranged along a dimension of the target along which fluid flows through the target (Figs. 7 and 14). 
Huh and Carlson fail to teach where the inductively-coupled coils comprise an inductance-capacitance-resistance (LCR) meter configured to receive, via a switch, signals from each of the inductively-coupled coils.
Miyamoto teaches where the inductively-coupled coils comprise an inductance-capacitance-resistance (LCR) meter configured to receive, via a switch, signals from each of the inductively-coupled coils (para [0053]; LCR meter used to measure the R value of the coil by configuring the resonance circuit using switches).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh and Carlson with the LCR meter measurement of a coil as described by Miyamoto for the purpose of improving the detection of foreign substance near the coil due to detected changes in resonance.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh, in view of Carlson, in view of Duric and further in view of Sanchez et al. 2015/0362331 (called Sanchez hereinafter and newly cited).

Regarding claim 26, Huh, Carlson and Duric teach the system of claim 11, but fail to teach where each PCB containing a CMOS magnetometer includes a Bluetooth transceiver to enable direct wireless communications.
Sanchez teaches where each PCB containing a CMOS magnetometer includes a Bluetooth transceiver to enable direct wireless communications (para [0008-0009]; circuit board includes a wireless transmission element and a magnetometer, the wireless transmission component may be a Bluetooth radio component).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Huh, Carlson and Duric with the circuit board containing a wireless transmission element and a magnetometer as described by Sanchez for the purpose of wirelessly transmitting measured data associated with the measured object regardless of an orientation of the sensor and the object.

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts of record taken alone or in combination fail to teach or suggest:
“where the hydrophilic magnetic nanoparticles are immiscible in crude oil, where the system comprises twelve magnetic field detector arranged circumferentially around the core in three arrays of four magnetic field detectors each, and where each magnetic field detector is offset 90 degrees from its circumferential neighbor.”
Regarding claim 15, the prior arts of record taken alone or in combination fail to teach or suggest:
“where generating the saturation profile comprises determining, as part of the saturation profile, relative amounts of the hydrocarbon and the water across a length of the target, where generating the saturation profile comprises tracking a change in magnitude and a change in direction of magnetic field 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Collins et al. discloses “Apparatus and method for testing multiple samples” (see 2013/0125630)
Ligneul et al. discloses “Device for dielectric permittivity and resistivity high temperature measurement of rock samples” (see 2013/0002258)
Haggerty discloses “High pressure rock core testing” (see 2014/0007667)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867